United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Holtsville, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-401
Issued: January 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 20, 2007 appellant filed a timely appeal of an October 25, 2007 decision of
the Office of Workers’ Compensation Programs which denied his request for a review of the
written record. He also timely appealed the Office’s August 23, 2007 wage-earning capacity
determination. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over
the merits of appellant’s claim.1
ISSUES
The issues are: (1) whether appellant’s actual earnings as a part-time, limited-duty tax
examining technician fairly and reasonably represent his wage-earning capacity; and (2) whether
the Branch of Hearings & Review properly denied his September 28, 2007 request for a review
of the written record.
1

The record on appeal contains evidence that was received after the Office issued its October 25, 2007 decision.
The Board may not consider evidence that was not in the case record when it rendered its final decision. 20 C.F.R.
§ 501.2 (2008).

FACTUAL HISTORY
Appellant, a 54-year-old tax examining technician, sustained multiple injuries on
August 18, 2005 when the chair he was attempting to sit on slid from beneath him causing
appellant to stumble backwards and fall. As he fell, his head struck a counter and his right knee
hit a computer desk. The computer began to fall and appellant caught it and fell to his knees.
The Office accepted the claim for neck sprain, cervicalgia, cervicobrachial syndrome, lumbago,
lumbar sprain and right knee sprain. Appellant received appropriate wage-loss compensation.
On November 6, 2006 appellant returned to work in a part-time, limited-duty capacity.
He worked four hours a day as a tax examiner and received wage-loss compensation for four
hours per day.2
Dr. David T. Zitner, a Board-certified orthopedic surgeon and impartial medical
examiner, saw appellant on November 14, 2006.3 He diagnosed cervical and lumbar strains and
right knee osteoarthritis. Dr. Zitner indicated that appellant was capable of performing limitedduty work, six hours a day. Appellant’s limitations were primarily due to his right knee
osteoarthritis, which Dr. Zitner found to be preexisting and only minimally aggravated by the
accepted August 18, 2005 employment injury.4 As to appellant’s work status, Dr. Zitner
explained that appellant was capable of sedentary work up to 6 hours per day, with breaks every
20 minutes to allow him to walk around. He further indicated that appellant was limited in
bending and lifting, but not significantly limited in sitting, working at a desk or keyboard. A
November 15, 2006 work capacity evaluation (Form OWCP-5c) provided a more detailed
account of appellant’s various limitations.5
On February 16, 2007 the employing establishment offered appellant a limited-duty
position as a tax examining technician working six hours per day. The offer was based on
Dr. Zitner’s November 15, 2006 work restrictions. Appellant accepted the position on
February 26, 2007 and began working a six-hour schedule.6 Thereafter, the Office paid appellant
two hours of wage-loss compensation per day.
2

The employing establishment extended an October 16, 2006 job offer was based on work restrictions imposed
by Dr. P. Leo Varriale, a Board-certified orthopedic surgeon and Office referral physician.
3

The Office had declared a conflict in medical opinion between Dr. Varriale and appellant’s then-treating
physician, Dr. George L. Colvin. In August 2006, both physicians imposed certain physical restrictions, but
Dr. Clovin found appellant capable of working full-time, limited-duty in contrast to Dr. Varriale’s recommended
four-hour workday.
4

The impartial medical examiner noted that appellant’s significant obesity also contributed to his symptoms and
disability.
5

Dr. Zitner reported that appellant had a “limited ability to sit for long periods.” Consistent with his narrative
report, he imposed a six-hour workday. Dr. Zitner also noted the following limitations: Sitting (six hours); walking
(three hours); standing (four hours); reaching (six hours); reaching above shoulder (six hours); twisting (four hours);
bending/stooping (two hours); operating a motor vehicle at work and to/from work (four hours); repetitive
wrists/elbow movements (four hours); pushing/pulling (4 hours/30 pounds); lifting (3 hours/20 pounds); squatting
and kneeling (one hour); climbing (two hours); and 20 minute breaks every 2 hours.
6

Although appellant was now working fewer hours, appellant retained his date-of-injury pay rate.

2

In a decision dated August 23, 2007, the Office found that appellant’s actual earnings of
$601.87 as a tax examining technician fairly and reasonably represented his wage-earning
capacity. It noted that the part-time position appellant held since February 2007 was consistent
with Dr. Zitner’s work restrictions. The Office further indicated that appellant had demonstrated
the ability to perform the duties of this job for two months or more. Although, appellant had
been working full-time prior to his employment injury, he currently was capable of working only
part time. The February 16, 2007 job offer was, therefore, suitable to his partially disabled
condition. The Office further advised that appellant’s wage-loss compensation was adjusted to
reflect his part-time weekly wages as a tax examining technician.
Appellant requested a review of the written record utilizing the appeal request form that
accompanied the August 23, 2007 decision.
He signed and dated the form on
September 20, 2007. However, appellant’s request was postmarked September 28, 2007, and it
was not received until October 15, 2007.
By decision dated October 25, 2007, the Branch of Hearings & Review denied
appellant’s request for a review of the written record. Appellant’s request was found untimely
and therefore, he was not entitled to a hearing as a matter of right. In denying a discretionary
hearing, the Branch of Hearings & Review advised appellant that he could pursue the issue by
requesting reconsideration before the district Office.
LEGAL PRECEDENT -- ISSUE 1
An injured employee who is either unable to return to the position held at the time of
injury or unable to earn equivalent wages, but who is not totally disabled for all gainful
employment, is entitled to compensation computed on loss of wage-earning capacity.7 An
employee’s actual earned wages generally best reflect his or her wage-earning capacity.8 Absent
evidence that actual earnings do not fairly and reasonably represent the employee’s wage-earning
capacity, such earnings must be accepted as representative of the individual’s wage-earning
capacity.9
A determination of whether actual earnings fairly and reasonably represent wage-earning
capacity should be made only after an employee has worked in a given position for more than 60
days.10 Factors to be considered in determining if a position fairly and reasonably represents the
injured employee’s wage-earning capacity include: (1) whether the kind of appointment and tour
of duty are at least equivalent to those of the date-of-injury job; (2) whether the job is part time
or sporadic in nature; (3) whether the job is seasonal in an area where year-round employment is

7

20 C.F.R. §§ 10.402, 10.403; see Alfred R. Hafer, 46 ECAB 553, 556 (1995).

8

See 5 U.S.C. § 8115(a) (2000); Hayden C. Ross, 55 ECAB 455, 460 (2004).

9

Id.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(c) (July 1997).

3

available; and (4) whether the job is temporary where the claimant’s previous job was
permanent.11
ANALYSIS -- ISSUE 1
Appellant’s part-time position as a limited-duty tax examining technician is in keeping
with the work restrictions identified by Dr. Zitner on November 15, 2006.12 Dr. Zitner’s
limitations were, in fact, more restrictive than the August 2, 2006 limitations imposed by
appellant’s then-treating physician, Dr. Colvin.
The most compelling measure of the
appropriateness of the current limited-duty assignment is the fact that appellant has performed
these duties for more than 60 days. Furthermore, he has offered no contemporaneous medical
evidence indicating an inability to perform some or all of his designated responsibilities. There
is also no evidence that the position is temporary, sporadic or seasonal. While the position is not
full time, that is merely a reflection of appellant’s physical limitations. Other than the number of
hours worked, there is no indication that his current appointment and tour of duty are
inconsistent with his date-of-injury job. Accordingly, the Board finds that appellant’s actual
earnings as a part-time, limited-duty tax examining technician fairly and reasonably represent his
wage-earning capacity.
LEGAL PRECEDENT -- ISSUE 2
Any claimant dissatisfied with a decision of the Office shall be afforded an opportunity
for an oral hearing or, in lieu thereof, a review of the written record.13 A request for either an
oral hearing or a review of the written record must be submitted, in writing, within 30 days of the
date of the decision for which a hearing is sought.14 If the request is not made within 30 days, a
claimant is not entitled to a hearing or a review of the written record as a matter of right. Office
regulations further provide that the “claimant must not have previously submitted a
reconsideration request (whether or not it was granted) on the same decision.”15 Although a
claimant may not be entitled to a hearing as a matter of right, the Office has discretionary
authority with respect to granting a hearing and the Office must exercise such discretion.16
ANALYSIS -- ISSUE 2
Appellant’s request for a review of the written record was postmarked
September 28, 2007, which is more than 30 days after the Office issued its August 23, 2007
decision. The regulations clearly specify that “[t]he hearing request must be sent within 30 days
11

Id. at Chapter 2.814.7(a).

12

The February 16, 2007 job offer mimics verbatim the limitations outlined in Dr. Zitner’s November 15, 2006
work capacity evaluation.
13

20 C.F.R. § 10.615.

14

20 C.F.R. § 10.616(a).

15

Id.

16

See Herbert C. Holley, 33 ECAB 140 (1981).

4

(as determined by postmark or other carrier’s date marking) of the date of the decision for which
a hearing is sought.”17 Appellant’s request was, therefore, untimely and as such, he was not
entitled to a review of the written record as a matter of right. In its October 25, 2007 decision,
the Branch of Hearings & Review also denied appellant’s request on the grounds that the
pertinent issue could be addressed by requesting reconsideration and submitting additional
evidence to the district Office. This is considered a proper exercise of the hearing
representative’s discretionary authority.18 Moreover, there is no evidence indicating that the
Branch of Hearings & Review otherwise abused its discretion in denying appellant’s request.
Accordingly, the Board finds that the Branch of Hearings & Review properly exercised its
discretion in denying appellant’s request for a review of the written record.
CONCLUSION
Appellant’s actual earnings as a part-time, limited-duty tax examining technician fairly
and reasonably represent his wage-earning capacity. The Board further finds that the Branch of
Hearings & Review properly denied appellant’s September 28, 2007 request for a review of the
written record.
ORDER
IT IS HEREBY ORDERED THAT the October 25 and August 23, 2007 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: January 8, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board
17

20 C.F.R. § 10.616(a).

18

Mary B. Moss, 40 ECAB 640, 647 (1989).

5

